Case 1:21-cr-00046-ERK Document 17-1 Filed 02/03/21 Page 1 of 4 PageID #: 97
Case 1:21-cr-00046-ERK Document 17-1 Filed 02/03/21 Page 2 of 4 PageID #: 98
           Case 1:21-cr-00046-ERK Document 17-1 Filed 02/03/21 Page 3 of 4 PageID #: 99



Dear Clerk:

Attached please find my Supplementary Motion For Release of Grand Jury Evidence. I will mail this
supplementary motion this week as well. Due to my home arrest, however, there may be a delay in
sending them. I pray the court to accept these motions on a preliminary basis via internet.



Respectfully,



Kaveh L. Afrasiabi, Pro Se



On Friday, January 29, 2021, 06:56:26 PM EST, Samuel Rosh <samuel rosh@nyed.uscourts.gov> wrote:




Counsel:




Please see the attached order entered by Judge Korman.




Sincerely,




Samuel Rosh

Law Clerk to the Honorable Edward R. Korman

United States District Court for the Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

(718) 613-2474

Samuel Rosh@nyed.uscourts.gov




                                                              3
Case 1:21-cr-00046-ERK Document 17-1 Filed 02/03/21 Page 4 of 4 PageID #: 100
